Order filed June 14, 2016




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00326-CR
                                     ____________

                    WILLIAM MARK RHODES, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 248th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1259408

                                       ORDER

      The clerk’s record was filed May 5, 2016. Our review has determined that
relevant items have been omitted from the record. See Tex. R. App. P. 34.5(c).
Accordingly, the Harris County District Clerk is directed to file a supplemental
clerk’s record on or before June 28, 2016, containing: the Court of Criminal
Appeals opinion, judgment, and mandate relating to appellant’s request for an
out-of-time appeal. If the omitted items are not part of the case file, the district clerk
is directed to file a supplemental clerk’s record containing a certified statement that
the omitted items are not a part of the case file.
PER CURIAM